DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maenpaa et al. (US 2016/0285720) in view of Prakash et al. (Newly Cited, US 2020/0107285).
Regarding claims 1, 8, and 15, Maenpaa discloses or suggests a method, an apparatus comprising processing circuitry and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the processing circuitry, cause the apparatus to perform the method, and a computer program product comprising at least one non-transitory computer-readable storage medium having computer executable program code instructions stored therein, the computer executable program code instructions comprising program code instructions configured, upon execution, to perform the method, the method comprising:
receiving, at a network node of a communication network, information about an accumulated packet delay in the communication network (see at least paragraphs 49-63, receiving a media packet at a media server, where the media packet includes metadata indicating a list of propagation delays that the media packet has experienced so far);
estimating, by the network node, a next hop transport delay (see at least paragraphs 54, 59-63, and 105, the media server adds its delay contribution and a one-directional link delay estimate for the next-hop link);
estimating or measuring a processing delay of the network node (see at least paragraphs 52, 54, 59-63, and 103, component delays and processing delays);
updating the accumulated packet delay by adding the next hop transport delay and the processing delay to the accumulated packet delay (see at least paragraphs 49-63 and 102-107, 
causing transmission of information about the accumulated packet delay to a next hop node of the communication network (see at least paragraphs 49-63, the media server transmits the media packet to the next media server towards the destination).
Maenpaa discloses delay contributions at each hop as described above and further discloses a delay budget and comparing the delay budget with metadata relating to delay contributions and performing an action based on whether a delay budget requirement is met (see at least paragraphs 63, 65, 66, and 109-111) but Maenpaa does not explicitly disclose determining whether to hold a packet prior to forwarding the packet, based on the accumulated packet delay, a current time instant, and a scheduled delivery time.
Prakash, from the same or similar fields of endeavor, discloses or suggests determining whether to hold a packet prior to forwarding the packet, based on the accumulated packet delay, a current time instant, and a scheduled delivery time (see at least paragraphs 73-76 and 92-96, determining whether to hold a data packet for a holding time to deliver the data packet at the end time of the respective delivery window, where the delivery windows are time intervals configured according to the packet delivery window configuration, a packet arrival time configuration, a packet delay budget (PDB) configuration for a QoS flow with which the data packet is associated, the periodicity, offset, and duration of the delivery windows, and the delivery opportunities).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique of delivering data packets as taught by 

Regarding claims 2, 9, and 16, Maenpaa discloses that the information about the accumulated packet delay is included in every packet carrying user data (see at least paragraphs 56 and 57);
regarding claims 3, 10, and 17, the information about the accumulated packet delay is included one or more times in signaling of a user data packet (see at least paragraphs 56 and 57);
regarding claims 4, 11, and 18, the information about the accumulated packet delay is included in a signaling message or a control packet (see at least paragraphs 56, 57, and 82);
regarding claims 5, 12, and 19, the network node is a user plane function (see at least paragraphs 58-63, media servers for transmitting media packets);
regarding claims 6, 13, and 20, determining a remaining protocol delay budget available for an access network based on the received accumulated packet delay (see at least paragraphs 59-63, 65, and 66, monitoring whether the mouth-to-ear delay budget requirement set for the media stream is being met or not); and
regarding claims 7 and 14, determining that the accumulated packet delay exceeds a limit set by quality of service requirements (see at least paragraphs 59-63, 65, and 66, monitoring whether the mouth-to-ear delay budget requirement set for the media stream is being met or not); and
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        08/03/2021